DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (20130340628) in view of Won (20040173103) and Cheng et al. (20110072984).
Cheng teaches a smart cooking device comprising, 
a controller (par. 0036),
a food material vessel (par. 0027; fig. 2 ref. 30), configured to store a food material (par. 0027), the food material vessel being provided with a first opening (fig. 2 ref. 30 bottom of tank) 
Cheng teaches the bottom of the food material vessel comprising an opening at the bottom thereof for supplying to a storage vessel (fig. 2) though silent to teaching the bottom of the food material vessel comprising an opening including a valve. However Cheng does teach as opposed to providing the food material to the storage vessels from the top, the food may alternatively be provided to the bottom of the storage vessels ref. 42 (par. 0028) where only a single line is illustrated in figure 2 which would provide the food to the storage vessel bottom ref. 42 as taught at par. 0028.  Thus since Cheng teaches the food material vessel (fig. 2 ref. 30) provided with a bottom opening for providing the food material to the storage vessel (fig. 2 ref. 42; par. 0028).  It would have been obvious to one of ordinary skill in the art to provide an opening and closing mechanism, such as taught with respect to ref. 42, at the bottom of tank 30 for its art recognized purpose of either containing the food material therein i.e. closed or provide the food material to vessel 42 through its bottom, i.e. open.  More specifically it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a valve at the bottom of ref. 30 of Cheng for its art recognized purpose of providing a controlled opening and closing.
In addition, though silent to the depicted opening comprising a valve, “The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since a valve is defined and recognized for purpose of either containing the food material therein i.e. closed or provide the food material to vessel 42 through its bottom, i.e. open.
Cheng further teaches a storage vessel (par. 0028; ref. 40), provided with a second valve (par. 0033; hydraulic cylinder for opening; par. 0028; push rod 422 lift plate 421) which is configured to turn on or turn off according to the control of the controller (par. 0036), the second valve being disposed at the bottom of the storage vessel (fig. 2 ref. 422; fig. 6-7 ref. 421).

Driving the storage vessel to rotate (par. 0028; rotary platform) according to the control of the controller (par. 0036) and a lifting (par. 0028; stir device vertical axis) and translating apparatus, connected with the storage vessel (par. 0028) and configured to move according to the control of the controller (par. 0036) to drive the storage vessel (par. 0028; ref. 42 plurality of tanks) to move to the food material vessel (par. 0028; individual rotate to receive mixture from ref. 30);
A lifting and translating apparatus (par. 0033) comprising a pneumatic translation arm (par. 0033; lifting device) and a pneumatic raising and lowering rod (fig. 6-7 ref. 422), the pneumatic translation arm and the pneumatic raising and lowering rod being connected to the storage vessel (fig. 6 and 7), and configured to move according to the control of the controller to drive the storage vessel to translate (fig. 6 to fig. 7; open). 
Though teaching a rotating platform, Cheng is silent to how the platform is rotated and thus one of ordinary skill in the art would have been motivated to look to the art of raw ingredient storage and supply devices.
Thus since Cheng teaches multiple ingredient collector vessels which are controlled by the controller (par. 0036; rotary platform rotating), since Cheng teaches a rotating platform for aligning multiple different storage vessels for accepting ingredients and since Won teaches that it is known in the art to provide a motor to achieve the desired movement of the storage vessel relative a working area (par. 0107).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a known device, such as in the instant case a motor, to provide the rotation of the platform as taught by Cheng and achieving the desired movement of the desired storage vessel into working area, such as in the instant case to accept the ingredients for processing therein as taught by both.
A plurality of food material vessels stored different food materials respectively (par. 0026, par. 0030), each of the plurality of food material vessels is provided with one first valve (par. 0028, par. 0031), and at least one first valve is capable of being controlled by the controller to turned on or turned off (par. 0036).
Cheng teaches valves which are controlled to provide predetermined amounts.  Though silent to specific valve being pneumatic valves one of ordinary skill in the art would have been 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of pneumatic valves as taught by ‘984 (par. 0018) into the same system as taught by ‘628 for its art recognized purpose of providing computer controlled valves which are automatically controlled to provide proportions of various bean products and achieving the desired automatically produced and standardized food products as desired by both (par. 0023).
Cheng further teaches a pneumatic translation arm and a pneumatic raising and lowering rod (fig. 5-7 par. 0033), the pneumatic translation arm and the pneumatic raising and lowering rod are connected with the storage vessel to drive the storage vessel to translate, i.e. open (par. 0033).
With respect to claim 6, the food material vessel (fig. 4 ref. 30; funnel relative hole ref. 32) and the storage vessel (fig. 1-7 ref. 42; wider to narrower) are both funnel-shaped, the first valve is disposed at a bottom of the food material vessel (fig. 2 ref. 30; bottom line) and the second valve is disposed at a bottom of the storage vessel (fig. 6-7).
Cheng is silent to teaching the bottom of the food material vessel comprising a valve. Though silent to such, Cheng does teach the food material vessel (fig. 2 ref. 30) provided with a bottom opening for providing the food material to the storage vessel (fig. 2 ref. 42; par. 0028).  Thus it would have been obvious to one of ordinary skill in the art to provide an opening and closing mechanism, such as taught with respect to ref. 42, at the bottom of tank 30 for its art recognized purpose of either containing the food material therein i.e. closed or provide the food material to vessel 42 through its bottom, i.e. open.  More specifically it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a valve at the bottom of ref. 30 of Cheng for its art recognized purpose of providing a controlled opening and closing.
In addition, though silent to the depicted opening comprising a valve, “The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since a valve is defined and recognized for purpose of either containing the food material therein i.e. closed or provide the food material to vessel 42 through its bottom, i.e. open
With respect to claim 11, alternatively with respect to moving the storage vessel to a cooking apparatus, though Cheng is silent to a cooking vessel, Cheng does teach automatic processing of multiple ingredients as taught by Won.  Won further teaches providing the storage vessel to a cooking apparatus (par. 0108, 0109).  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide a cooking section and liquid level sensor (par. 0069) as taught by Won for its art recognized purpose of combining different ingredients and providing automatic cooking thereof as is desired in automatic food processing which is controlled for maintaining the water as taught by both by sensing a liquid level as taught by Won.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide drive the storage vessel to a cooking section for its art recognized and applicants intended purpose of cooking the food material (par. 0108, 0109)

Response to Arguments
With respect to applicants urging directed to the hydraulic cylinder, importantly Cheng teaches the bottom of ref. 4, i.e. the storage vessel comprising a covering plate (par. 0028) and more specifically with respect to figures 6 and 7 and par. 0028 as claimed 
A lifting and translating apparatus (par. 0033) comprising a pneumatic translation arm (par. 0033; lifting device) and a pneumatic raising and lowering rod (fig. 6-7 ref. 422), the pneumatic translation arm and the pneumatic raising and lowering rod being connected to the storage vessel (fig. 6 and 7), and configured to move according to the control of the controller to drive the storage vessel to translate (fig. 6 to fig. 7; open). 
Alternatively with respect to “or”, “or” raise and lower to move to the food material vessel with respect to moving the vessel bottom.  Though Cheng is silent to a cooking vessel, Cheng does teach automatic processing of multiple ingredients as taught by Won.  Won further teaches providing the storage vessel to a cooking apparatus (par. 0108, 0109).  

In addition, with respect to applicants urging directed to the lifting and translating apparatus, Cheng teaches the storage vessel connected thereto for lifting to open the closed bottom opening of ref. 42 (par. 0028).  The urged molding device is provides the configured to be opening and closing or on/off.
With respect to “capable of moving” it is noted this limitation is with respect to the controller, where the controller both opens the bottom of ref. 42 and drive the storage vessel relative to being moved to the working position, i.e. by rotating the rotary platform (par. 0028).
With respect to applicants urging directed to a desired “raise and lower” it is noted the claims provide such as an option, i.e. the term “or” which precedes “raise and lower”.  Thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to move in a vertical or horizontal direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Cheng is silent to teaching the bottom of the food material vessel comprising a valve. However Cheng does teach as opposed to providing the food material to the storage vessels from the top, the food may be provided to the bottom of the storage vessels ref. 42 (par. 0028) where only a single line is illustrated in figure 2 which would provide the food to the storage vessel bottom as taught at par. 0028.  Thus since Cheng teaches the food material vessel (fig. 2 ref. 30) provided with a bottom opening for providing the food material to the storage vessel (fig. 2 ref. 42; par. 0028).  It would have been obvious to one of ordinary skill in the art to provide an opening and closing mechanism, such as taught with respect to ref. 42, at the bottom of tank 30 for its art recognized purpose of either containing the food material therein i.e. closed or provide the food material to vessel 42 through its bottom, i.e. open.  More specifically it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a valve at the bottom of ref. 30 of Cheng for its art recognized purpose of providing a controlled opening and closing.
In addition, though silent to the depicted opening comprising a valve, “The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case since a valve is defined and recognized for purpose of either containing the food material therein i.e. closed or provide the food material to vessel 42 through its bottom, i.e. open

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792